Exhibit 10.1

 
AMENDED AND RESTATED CREDIT AGREEMENT


This Amended and Restated Credit Agreement is made as of April 30, 2007, which
amends and restates that certain Credit Agreement dated December 27th, 2005, as
amended (this “Credit Agreement”) among CASTLE PINES CAPITAL LLC, a Delaware
limited liability company (“CPC”), having its chief executive office located at
9785 Maroon Circle, Suite 110, Englewood, Colorado 80112; INX INC., a Delaware
corporation, (“INX” or “Reseller”), having its chief executive office located at
6401 South West Freeway, Houston, Texas 77074 and VALERENT, INC., a Delaware
corporation, having its chief executive office located at South West Freeway,
Houston, Texas 77074 (“VALERENT”). Unless otherwise defined within this Credit
Agreement, capitalized terms have the meaning set forth in Section 25, below.
 
WHEREAS, Reseller has applied to CPC for a credit facility; and
 
WHEREAS, CPC is willing to accommodate the request for credit upon and subject
to the terms, conditions and provisions of the Documents (defined below); and
 
WHEREAS, Reseller has informed CPC that all of the assets of Valerent, have been
sold and as such, Valerent should no longer be a party to this Credit Agreement,
and CPC is willing to release Valerent as a party to this Credit Agreement,
subject to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Reseller and CPC hereby mutually covenant and agree as follows:
 
1.  Extensions of Credit. Subject to the terms of this Credit Agreement together
with the attached Financial Covenants Amendment to Credit Agreement and Paydown
Amendment to Credit Agreement (collectively, this “Agreement”), CPC has made a
discretionary line of credit up to a maximum aggregate amount of $50,000,000
outstanding funded indebtedness (the “Line of Credit”) available to Reseller.
The Line of Credit may be used to enable Reseller to purchase inventory from CPC
approved vendors (“Vendors”). Up to a maximum aggregate amount of $10,000,000 of
the Line of Credit may be used at Reseller’s election, to pay for Financed
Inventory on the Extended Payment Due Date or may be used for revolving credit
loans for general working capital purposes (the “Revolving Credit Commitment”).
CPC's decision to advance funds shall be made by CPC in its reasonable
discretion. CPC may combine all of CPC's advances to Reseller or on Reseller's
behalf, whether under this Agreement or any other agreement between CPC and
Reseller, together with all finance charges, fees and expenses related thereto,
to make one debt owed by Reseller.
 
2.  Financing Terms.
 

(a)  
Financed Inventory - General. Upon the terms and conditions set forth herein,
CPC agrees to finance:

 
Reseller’s purchases of Inventory from Vendors (“Financed Inventory”), for which
payment shall be due on the Payment Due Date;
 
Upon agreeing to finance an item of Financed Inventory, CPC will send Reseller a
TS, identifying such Financed Inventory and if not otherwise provided herein,
the interest rate applicable to such Financed Inventory.
 
Upon Reseller’s election to pay for Financed Inventory on the Extended Payment
Due Date, CPC will send Reseller a CPC Extended Pay Notification.
 
Reseller may elect to remit payment for Financed Inventory on the Extended
Payment Due Date up to the maximum amount available under the Revolving Credit
Commitment (i.e., the Revolving Credit Commitment minus all outstanding
Revolving Credit Loans), which Indebtedness qualifying thereunder shall be
assessed interest at the Extended Payment Rate.

1



--------------------------------------------------------------------------------






(b)  
Revolving Credit Loans.

 
(i)            General Terms. Subject to the terms of this Agreement, during the
availability period described in subsection 2(d) below, CPC will make an advance
(individually a “Revolving Credit Loan” and, collectively, the “Revolving Credit
Loans”) from time to time, in an aggregate principal amount not to exceed the
lesser of (A) the Revolving Credit Commitment or (B) the Borrowing Base (as
defined in subsection 2(b)(ii) below) (the “Revolving Credit Availability”).
During the availability period, Reseller must repay principal amounts borrowed
as provided in subsection 2(f) below. Principal repaid may be reborrowed. CPC
may apply payments received from Reseller under this subsection to the
Indebtedness in the order and the manner as CPC, in its discretion, may
determine.
 
(ii)            Borrowing Base.“Borrowing Base” means an amount, determined by
CPC from time to time, equal to the sum of:
 
(A) 85% of the total outstanding balance owed with respect to Eligible Accounts,
plus
 
(B) 100% of the value of all Financed Inventory; plus
 
(C) 75% of other Accounts approved by CPC in its sole discretion.
 
In determining the value of Financed Inventory to be included in the Borrowing
Base, CPC will use the lower of (X) Reseller’s cost, or (Y) Reseller’s estimated
market value.
 

(c)  
Availability Period. Revolving Credit Loans are available between the date of
this Agreement and the Termination Date (as defined in Section 17 below).

 

(d)  
Conditions to Availability of Revolving Credit Loans. In addition to the items
required to be delivered to CPC under Section 5, “Covenants” and Section 7,
“Financial Information and Notices” of this Agreement, contemporaneously with a
request for Revolving Credit Loans, or at such times as may be requested by CPC,
Reseller shall promptly deliver to CPC a Borrowing Base Certificate setting
forth the Eligible Accounts, all Financed Inventory. All Revolving Credit Loans
made under this Agreement shall be conclusively presumed to have been made to,
at the request of, and for the benefit of Reseller when deposited to the credit
of Reseller or otherwise disbursed in accordance with the instruction of
Reseller in accordance with the terms and conditions of this Agreement.

 

(e)  
Interest Rate (Revolving Credit Loans). The interest rate applicable to
Revolving Credit Loans is equal to the Prime Rate plus One-Half of One Percent
(0.50%).

 

(f)  
Repayment Terms (Revolving Credit Loans).

 
(i)   Reseller will pay interest on any outstanding Indebtedness under the
Revolving Credit Loans each month, commencing April, 2007, as billed by CPC.
 
(ii) Reseller will repay in full, all principal and any unpaid interest or other
charges outstanding under the Revolving Credit Loans no later than the
Termination Date; except with respect to any Advance as an Overline (defined in
subsection 2(h) below).
 
(iii) Reseller may prepay the Revolving Credit Loans in full or in part at any
time without any penalty or premium. The prepayment will be applied to the most
remote payment of principal due under this Agreement.
 

(g)  
Overlines. Reseller may request and CPC may be willing in its sole and absolute
discretion to make Advances to Reseller in excess of the Line of Credit (each an
“Overline” and collectively, the “Overlines”). The aggregate amount of permitted
Overlines and the duration of time such Overlines may be available to Reseller
shall be communicated to Reseller via a separate written communication from CPC,
the terms of which shall be incorporated herein by reference.

 
3.  Security Interest. Reseller hereby grants to CPC a security interest in all
of the Collateral as security for all Indebtedness.
 
2

--------------------------------------------------------------------------------


 
4.  Representations and Warranties. Reseller represents and warrants to CPC on
the date hereof, and shall be deemed to represent and warrant to CPC on each
date on which an Advance is made to Reseller hereunder, that:
 
(a) Reseller (i) is in good standing in its state of organization identified in
the preamble to the Credit Agreement, (ii) is qualified to transact business as
a foreign organization, and is in good standing under the laws of, all
jurisdictions in which it is required by applicable law to maintain such
qualification and good standing except to the extent that the failure to qualify
or maintain good standing could not reasonable be expected to have a Material
Adverse Effect, (iii) does not conduct business under any trade styles or trade
name(s) except as listed in Exhibit B attached hereto, (iv) has all the
necessary authority to enter into and perform this Credit Agreement, and such
agreement and performance will not violate Reseller’s Organizational Documents
or any law, regulation or agreement binding upon it;
 
(b) Reseller (i) keeps its records respecting accounts and chattel paper at its
chief executive office or at such other office of Reseller located in the State
of Texas which Reseller has identified to CPC in writing, (ii) maintains
Collateral solely at Permitted Locations;
 
(c) this Agreement correctly sets forth (i) Reseller’s true legal name, (ii) the
type of Reseller’s organization, and (iii) Reseller’s state of organization;
 
(d) all information supplied by Reseller in writing to CPC in connection with
this Agreement, including all information within the Documents, regarding
Accounts, financial, credit or accounting statements and application for credit,
is true, correct and complete in all material respects; all financial statements
furnished to CPC in connection with such application or hereunder have been
prepared in accordance with GAAP and fairly present in all material respects the
financial condition and results of operations of Reseller as of the dates and
for the period indicated herein; Reseller has no material, contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments, or
unrealized or anticipated losses from any unfavorable commitments except as
referred to or reflected in such financial statements; there has been no
material adverse changes in the business, condition (financial or otherwise),
operations, prospects, or properties of Reseller since the effective date of the
most recent financial statements referred to in Section 7;
 
(e) all advances and other transactions hereunder are for lawful commercial
purposes;
 
(f) Reseller has good title to all Collateral;
 
(g) Reseller is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended;
 
(h) there are no actions or proceedings pending or threatened against Reseller
which could reasonably be expected to have a Material Adverse Effect;
 
(i) Reseller has provided CPC with a copy of Reseller’s Organizational
Documents, and will provide any subsequent amendments thereto bearing indicia of
filing from the appropriate governmental authority, if applicable, and such
other documents as CPC may reasonably request from time to time;
 
(j) none of the proceeds resulting from this Agreement, and (ii) those loans
described in Section 2(b)(i), will be used directly or indirectly to fund a
personal loan to or for the benefit of a director or executive officer of
Reseller; and
 
(k) there is no fact which Reseller has not disclosed to CPC in writing which
could materially adversely affect the properties, business or financial
condition of Reseller, or any of the Collateral, or which it is necessary to
disclose in order to keep the foregoing representations from being misleading.
 
5.  Covenants. From the date hereof and until the payment and performance in
full of all of the Indebtedness, Reseller covenants with CPC that:
 

a.  
Until sold as permitted by this Agreement, Reseller shall own all Financed
Inventory and Accounts free and clear of all liens, security interests, claims
and other encumbrances, whether arising by agreement or operation of law
(collectively "Liens") other than (i) Liens in favor of other persons with
respect to which CPC shall have first consented in writing, (ii) any Liens
existing on the Closing Date with respect to leased equipment, (iii) Liens for
taxes, fees, assessments or other governmental charges or levies, either not
delinquent or being contested in good faith by appropriate proceedings and for
which Reseller maintains adequate reserves, provided the same have no priority
over any of CPC’s security interests, (iv) Liens arising from judgments, decrees
or attachments arising from circumstances that do not constitute a Default
hereunder, for which Reseller maintains adequate reserves and are inferior to
any lien of CPC, (v) other Liens not described above arising in the ordinary
course of business and not having or not reasonably likely to have a material
adverse effect on Reseller and which are inferior to any lien of CPC, (clauses
(i) through (v) above, collectively, “Permitted Liens”).

 
 
3

--------------------------------------------------------------------------------


 

b.  
Reseller will: (1) keep all Collateral at Permitted Locations and keep all
tangible Collateral in good order, repair and operating condition and insured as
required herein; (2) promptly file all tax returns required by law and promptly
pay all taxes, fees, and other governmental charges for which it is liable,
including without limitation all governmental charges against the Collateral;
(3) permit CPC and its designees, upon reasonable advance notice, to inspect the
Collateral during normal business hours and at any other time CPC deems
desirable (provided, however, that upon a Default, CPC may inspect the
Collateral at such times as CPC determines is necessary or desirable in its sole
discretion); (4) keep complete and accurate records of its business, including
inventory and sales, and permit CPC and its designees to inspect and copy such
records upon request; (5) furnish CPC with such additional information regarding
the Collateral and Reseller's business and financial condition as CPC may from
time to time reasonably request (including without limitation financial
statements and projections more frequently than set forth above); (6)
immediately notify CPC of any material adverse change in Reseller's business or
condition (financial or otherwise) or in any Collateral; (7) execute all
documents CPC requests to perfect and maintain CPC's security interest in the
Collateral; (8) at all times be duly organized, existing, in good standing,
qualified and licensed to do business in each jurisdiction in which the nature
of its business or property so requires; (9) notify CPC of the commencement of
any material legal proceedings against Reseller or any guarantor; (10) use the
proceeds of the Revolving Credit Facility only to refinance an existing line of
credit or to provide general working capital finance; and (11) comply with all
applicable laws, rules and regulations.

 

c.  
Lockbox. Commencing on the date of this Credit Agreement, Reseller shall cause
to be deposited directly all cash, checks, notes, drafts or other similar items
relating to or constituting proceeds of or payment made in respect of any and
all Accounts into lock boxes or lock box accounts in Reseller’s or CPC’s name
(collectively, the “Lock Box Accounts”) by notifying each account debtor in
writing to send each such payment directly to such lock box. On or before the
date of this Credit Agreement, each bank at which the Lock Box Accounts are
held, shall have entered into tri-party lock box agreements (the “Lock Box
Account Agreements”) with CPC and Reseller, in form and substance acceptable to
CPC. Each such Lock Box Account Agreement shall provide, among other things,
that such bank executing such agreement has no rights of setoff or any other
claim against such Lock Box Account, other than for payment of its service fees
and other charges directly related to the administration of such account; and

 
Deposit Account Control Agreement. Reseller may maintain in its name, deposit
accounts (“Operating Accounts”) at a bank or banks reasonably acceptable to CPC
in which CPC will perfect the security interest granted under the terms of this
Credit Agreement. On or before the date of this Credit Agreement, each bank in
which Reseller maintains an Operating Account shall have entered into a
tri-party Deposit Account Control agreement (each, a “Deposit Account Control
Agreement”) with CPC and Reseller, in form and substance acceptable to CPC.
 
Each of the Lock Box Account Agreement and the Deposit Account Control Agreement
shall contain provisions which permit CPC to assert “control” (as such term is
defined in the UCC) upon an event of Default.
 
 
4

--------------------------------------------------------------------------------


 

d.  
Reseller will not: (1) use (except for demonstration for sale), rent, lease,
sell, transfer, consign, license, encumber or otherwise dispose of Collateral
except for sales of inventory in the ordinary course of Reseller's business or
to dispose of obsolete inventory; (2) sell inventory to an affiliate; (3) make
any change in the principal nature of its business, (4) be a party to a merger,
consolidation or wherein Reseller is not the surviving entity; (5) change its
name or conduct business under a trade style or trade name other than those
listed in Exhibit A without giving CPC at least 30 days' prior written notice
thereof; (6) change its chief executive office or office where it keeps its
records with respect to accounts or chattel paper; (7) change the state in which
it is organized (except upon giving CPC at least 30 days' prior written notice
thereof); (8) grant a security interest to any third party in any Financed
Inventory that is superior or pari passu with the security interest granted to
CPC under this Agreement; (9) grant a security interest to any third party in
any Accounts, other than a Permitted Lien; or (10) store Financed Inventory with
any third party, except in the ordinary course of business consistent with
Reseller’s past practices

 

e.  
Reseller will notify CPC promptly of any change in the truth or accuracy of any
representation or warranty in Section 4 hereof.

 

f.  
At the time of each advance of credit under the terms of this Agreement, each
representation and warranty set forth in Section 4 hereof will be true and
correct.

 
6.  Insurance. Reseller will keep the Collateral insured for its full insurable
value under an “all risk” property insurance policy with a company acceptable to
CPC, naming CPC as a loss payee as its interest may appear. All insurance
proceeds received by CPC in respect of inventory which is damaged, lost or
stolen may be retained by CPC, in its sole discretion, for application to the
payment of any of the principal or interest on the Indebtedness then due and
owing in respect of the inventory damaged, lost or stolen.
 
7.  Financial Statements and Certificates. Reseller will deliver to CPC:
 
a.     as soon as available and in any event within 60 days after the end of
each quarterly period, except the last, of each fiscal year, the quarterly
report on Form 10-Q of INX as prescribed by and filed with the Securities and
Exchange Commission (or any successor agency);
 
b.     as soon as available and in any event within 90 days after the last day
of each fiscal year, the annual report on Form 10-K of INX as prescribed by and
filed with the Securities and Exchange Commission (or any successor agency);
 
c.     as soon as available and in any event within 30 days after the end of
each fiscal month of Reseller other than the last month of Reseller’s fiscal
year, consolidated balance sheets of the Reseller and its subsidiaries (if any)
as of the end of such fiscal month and the related consolidated statements of
income, retained earnings and cash flows for such fiscal month and for the
portion of the Reseller’s fiscal year ended at the end of such fiscal month,
setting forth in each case in comparative form, (i) the figures for the
corresponding fiscal month and the corresponding portion of Reseller’s fiscal
year and (ii) Reseller’s budgeted projections for such fiscal quarter and for
the portion of Reseller’s fiscal year ended at the end of such fiscal quarter,
all in reasonable detail and satisfactory to CPC and certified (subject to
normal year-end adjustments and footnote disclosures) on behalf of Reseller and
the Subsidiaries as to fairness of presentation, GAAP and consistency by
Reseller’s chief financial officer (“Financial Officer”);
 
d.     within the period provided in paragraphs (a) and (b) above, the written
statement of the Reseller, signed by a Financial Officer, showing the
calculations necessary to determine compliance with this Agreement and stating
that the signed thereof has re examined the terms and provisions of this
Agreement and at the date of said statement no Default has occurred or if the
signer is aware of any such Default, he shall disclose in such statement the
nature thereof;
 
e.     within 15 days after the end of each fiscal month of Reseller, or upon
any request for borrowing under the Revolving Credit Facility, and if any
outstanding Indebtedness exists under the Revolving Credit Facility on a weekly
basis, to be delivered no later than the Friday of each week during such period:
(i) a statement showing the age and a reconciliation of Reseller’s Accounts and
accounts payable for the preceding month and a status of Inventory showing
location, components and value, in such form and detail as CPC may reasonably
request, and (ii) documentation to support the statement of Accounts described
in subparagraph (c)(i) above, including, but not limited to, sales reports, cash
receipts reports, credit and debit journals;
 
 
5

--------------------------------------------------------------------------------


 
f.     upon the request of CPC, copies of all of Reseller’s bank statements
received during such month and reconciliations thereof, including, but not
limited to, statements of depository accounts maintained as a lock box;
 
g     as soon as available, each Current Report on Form 8-K of INX as prescribed
by and filed with the Securities and Exchange Commission (or any successor
agency);
 
h.     promptly upon the mailing thereof to the shareholders of INX generally,
copies of all financial statements, reports and proxy statements so mailed;
 
i.     schedules of Accounts in form and detail acceptable to CPC (which shall
include current addresses and telephone numbers of each of Reseller’s account
debtors) as often as requested by CPC;
 
j.     at CPC's request, copies (or, after the occurrence of an event of
Default, originals) of all orders, invoices, and similar agreements and
documents; all original shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery of Inventory, the sale or disposition of
which has resulted in Accounts;
 
k.     at CPC’s request, the originals of all Instruments, Chattel Paper,
security agreements, guarantees and other documents and property evidencing or
securing any Accounts; in the same form as received and upon such request by
CPC, immediately upon the receipt of each such document, with all necessary
endorsements to enable CPC to enforce the same;
 
l.     at CPC’s request, copies of all of Reseller’s federal and state tax
returns, including, but not limited to, requests for extensions of such tax
returns, when and as filed;
 
m.     copies of any and all reports, examinations, notices, warnings and
citations issued by any governmental or quasi-governmental (whether federal,
state or local), unit, agency, body or entity; and
 
n.     such other information as CPC from time to time reasonably requests.
 
8.  Payment Terms. With respect to Financed Inventory, Reseller will immediately
pay CPC the principal Indebtedness on the earliest occurrence of any of the
following events: (a) on the Payment Due Date, (b) on the Extended Payment Due
Date (for Financed Inventory subject to the Extended Payment Due Date) and (c)
immediately when the Inventory is lost, stolen or damaged (collectively, the
“Loss Date”). All payments hereunder shall be made without setoff or
counterclaim, prior to 11:00 a.m., Denver, Colorado time, on the Payment Due
Date, the Extended Payment Due Date or the Loss Date, as applicable, in
immediately available funds or by electronic data interchange (“EDI”) to the CPC
Account or as otherwise agreed between the parties (the “Due Date”). For
purposes of calculating interest, payment shall be deemed to have been applied
by CPC against the principal of and/or interest on any Indebtedness on the
Business Day, when before 11:00 a.m., good funds are received by CPC, whether
such payment is made by check, wire, EDI, ACH Debit or other means. Reseller
acknowledges that the date defined as the Payment Due Date and Extended Payment
Due Date falls on the same day of each week to establish a consistent payment
date. CPC may change the terms of any future financing and the date for
repayment of future Indebtedness by giving Reseller written notice specifying
such change. Any third party discount, rebate, bonus or credit granted to
Reseller for any Inventory will not reduce the Indebtedness Reseller owes CPC
until CPC has received payment therefore in cash. Reseller will: (A) pay CPC
even if any Inventory is defective or fails to conform to any warranties
extended by any third party; (B) not assert against CPC any claim or defense
Reseller has against any third party; and (C) indemnify and hold CPC harmless
against all claims and defenses asserted by any buyer of any Inventory. Reseller
waives all rights of setoff Reseller may have against CPC. CPC will have the
continuing exclusive right to apply and reapply any and all payments received
from Reseller or on Reseller’s behalf in such manner as CPC may deem advisable
notwithstanding any entry by CPC upon its books and records. Notwithstanding
anything in this Agreement to the contrary, CPC agrees that: (i) the Extended
Payment Due Date and the Payment Due Date set forth in any TS shall not be any
earlier than it is required to be pursuant to the terms of the agreement between
CPC and the applicable Vendor; and (ii) if CPC receives a notice from any Vendor
that the terms of the agreement between such Vendor and CPC has changed such
that the Extended Payment Due Date or the Payment Due Date of Reseller on any
future TS will be revised to be earlier than on any prior TS, CPC shall provide
Reseller with written notice of such change within one Business Day of CPC
receiving such notice from such Vendor.
 
 
6

--------------------------------------------------------------------------------


 
9.  Calculation of Charges. The outstanding principal balance of the
Indebtedness and any other obligations arising hereunder (collectively,
“Obligations”) shall bear interest commencing on the day immediately succeeding
any Due Date; each at the per annum rate equal to the Prime Rate plus 5.0% (the
“Default Rate”). Interest will be calculated for the actual number of days
elapsed on the basis of a year consisting of 360 days. Interest is due and
payable monthly in arrears immediately upon receipt of a billing statement from
CPC for such month. Upon the occurrence and during the continuance of an event
of Default, interest shall accrue at the Default Rate and shall be payable upon
demand. CPC intends to strictly conform to the usury laws. Regardless of any
provision contained herein, CPC shall never be deemed to have contracted for,
charged, received, collected or applied as interest, any amount in excess of the
maximum amount allowable by applicable law. If CPC ever receives interest in
excess of the maximum amount permitted by law, CPC will apply such excess amount
to the reduction of the outstanding unpaid principal balance, and then will pay
any excess to Reseller. In determining whether the interest paid or payable
exceeds the highest lawful rate, Reseller and CPC shall, to the maximum extent
permitted under applicable law, (1) characterize any non-principal payment
(other than payments which are expressly designated as interest payments
hereunder) as an expense or fee rather than as interest, (2) exclude voluntary
pre-payments and the effect thereof, and (3) spread the total amount of interest
throughout the entire term of this Agreement so that the interest rate is
uniform throughout such term.
 
10.  Monthly Interest Billing Statement. CPC agrees to send to Reseller a
monthly interest billing statement. Reseller agrees to pay interest arising from
Indebtedness monthly in arrears in accordance with the terms of such monthly
interest billing statement and this Agreement..
 
11.  Default. The occurrence of one or more of the following events shall
constitute an event of default by Reseller (a "Default"): (a) Reseller shall
fail to pay any Indebtedness when due; (b) any representation made to CPC by
Reseller, or by any guarantor, surety, issuer of a letter of credit or any other
person primarily or secondarily liable with respect to any Indebtedness
(collectively, "Guarantor") shall not be true when made or if Reseller or any
Guarantor shall breach any covenant, warranty or agreement to or with CPC; (c)
Reseller or any Guarantor shall become insolvent or generally fail to pay its
debts as they become due or, if a business, shall cease to do business as a
going concern; (d) any guaranty, letter of credit, or other obligation of a
guarantor, surety, issuer of a letter of credit or any other person primarily or
secondarily liable with respect to any Indebtedness (collectively, " Guarantor”)
to CPC with respect to any Indebtedness or Collateral shall terminate or not be
renewed at least 30 days prior to its stated expiration or maturity; (e) any
Guarantor shall revoke, terminate or limit, or take any action purporting to
revoke, terminate or limit, any guaranty or other assurance of payment relating
to any Indebtedness; (f) Reseller or any Guarantor shall make an assignment for
the benefit of creditors, or commence a proceeding under any bankruptcy,
reorganization, arrangement, insolvency, receivership, dissolution or
liquidation statute or similar law of any jurisdiction, or any such proceeding
shall be commenced against it or any of its property (an "Automatic Default");
(g) an attachment, sale or seizure shall be issued or shall be executed against
any assets of Reseller or of any Guarantor; (h) Reseller shall lose, or shall be
in default of, any franchise, license or right to deal in any Financed
Inventory; (i) Reseller or any Guarantor shall file any correction or
termination statement with respect to any financing statement filed by CPC in
connection herewith; (j) a material adverse change shall occur in the business,
operations or condition (financial or otherwise) of Reseller or any Guarantor or
with respect to the Collateral; (k) any debt for borrowed money of, or
guaranteed by, Reseller shall become or any Guarantor becomes due by
acceleration by reason of a default; (l) CPC in good faith believes the prospect
of payment of any Indebtedness is impaired.
 
 
7

--------------------------------------------------------------------------------


 
12.  Rights and Remedies Upon Default. Upon the occurrence of a Default, CPC
shall have all rights and remedies of a secured party under the UCC and other
applicable law as well as all the rights and remedies set forth in this
Agreement. CPC may terminate any obligations it has under this Agreement and any
outstanding credit approvals immediately and/or declare any and all Indebtedness
immediately due and payable without notice or demand. Reseller waives notice of
intent to accelerate, and of acceleration of Indebtedness. CPC may enter any
premises of Reseller, with or without process of law, without force, to search
for, take possession of, and remove the Collateral, or any part thereof. If CPC
requests, Reseller shall cease disposition of and shall assemble the Collateral
and make it available to CPC, at Reseller's expense, at a convenient place or
places designated by CPC. CPC may take possession of the Collateral or any part
thereof on Reseller's premises at Reseller's expense, and store said Collateral
upon Reseller’s premises pending sale or other disposition. Reseller agrees that
the sale of Inventory by CPC to a person who is liable to CPC under an agreement
to repurchase inventory (a “Repurchase Agreement”) shall not be deemed to be a
transfer subject to UCC §9-618(a) or any similar provision of any other
applicable law, and Reseller waives any provision of such laws to that effect.
Reseller agrees that the repurchase of Inventory by a Vendor pursuant to a
Repurchase Agreement shall be deemed a commercially reasonable method of
disposition. Reseller shall be liable to CPC for any deficiency resulting from
CPC's disposition, including without limitation a repurchase by a Vendor
pursuant to a Repurchase Agreement, regardless of any subsequent disposition
thereof. Reseller is not a beneficiary of, and has no right to require CPC to
enforce, any Repurchase Agreement. Any notice of a disposition shall be deemed
reasonably and properly given if sent to Reseller at least 10 days before such
disposition. If Reseller fails to perform any of its obligations under this
Agreement, CPC may perform the same in any form or manner CPC, in its
discretion, deems necessary or desirable, and all monies paid by CPC in
connection therewith shall be additional Indebtedness and shall be immediately
due and payable without notice together with interest payable on demand at the
Default Rate. All of CPC's rights and remedies shall be cumulative. At CPC's
request, or without request in the event of an Automatic Default, Reseller shall
pay all Vendor Credits to CPC as soon as the same are received for application
to Indebtedness. Reseller authorizes CPC to collect Vendor Credits directly from
Vendors and, upon request of CPC, shall instruct Vendors to pay CPC directly.
Reseller irrevocably waives any requirement that CPC retain possession and not
dispose of any Collateral until after an arbitration hearing, arbitration award,
confirmation, trial or final judgment. CPC's election to extend or not extend
credit to Reseller is solely at CPC's discretion and does not depend on the
absence or existence of a Default.
 
13.  Power of Attorney. Reseller grants CPC an irrevocable power of attorney, as
Reseller's attorney-in-fact, to: (a) execute or endorse on Reseller's behalf any
checks, financing statements, instruments, and certificates of title and
statements of origin pertaining to the Collateral; (b) supply any omitted
information and correct errors in any documents between CPC and Reseller;
initiate and resolve any insurance claim pertaining to the Collateral; and (c)
do anything to protect and preserve the Collateral and CPC's rights and interest
therein. Upon the occurrence of a Default, Reseller grants CPC the additional
power, as Reseller’s attorney-in-fact, to change the address for delivery of
mail and open mail for Reseller in connection with any property of Reseller.
This power of attorney and any other powers of attorney granted herein or
elsewhere by Reseller to CPC are irrevocable and coupled with an interest.
 
14.  Costs, Expenses and Taxes. Reseller agrees to pay all fees and expenses of
counsel to CPC and paralegals) in connection with the enforcement of the
Documents and the Loans, including, but not limited to (a) reasonable attorney
fees and costs incurred upon an Automatic Default, and (b) CPC’s standard wire
transfer and check return fees, all as may be established and changed by CPC
from time to time. Without limitation of the foregoing, Reseller acknowledges
and agrees that CPC's field audit and out of pocket expenses relating to field
audits shall be charged to Reseller. In addition, Reseller shall pay any and all
stamp, transfer and other taxes payable or determined to be payable in
connection with the execution and delivery of the Documents and agrees to hold
CPC harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes. If any suit or
proceeding arising from any of the foregoing is brought against CPC, Reseller,
to the extent and in the manner directed by CPC, will resist and defend such
suit or proceeding or cause the same to be resisted and defended by counsel
approved by CPC. If Reseller shall fail to do any act or thing which it has
covenanted to do under this Agreement or any representation or warranty on the
part of Reseller contained in this Agreement shall be breached, CPC may, in its
sole and absolute discretion, after 10 days written notice having been sent to
Reseller, do the same or cause it to be done or remedy any such breach, and may
expend its funds for such purpose; any and all amounts so expended by CPC shall
be repayable to CPC by Reseller immediately upon CPC's demand therefore, with
interest at a rate equal to the highest interest rate set forth in this
Agreement in effect from time to time during the period from and including the
date funds are so expended by CPC to the date of repayment, and any such amounts
due and owing CPC shall be deemed to be part of the Indebtedness secured
hereunder. The obligations of Reseller under this Section shall survive the
termination of this Agreement and the discharge of the other obligations of
Reseller under the Documents.
 
 
8

--------------------------------------------------------------------------------


 
15.  Information. Reseller irrevocably authorizes CPC to investigate and make
inquiries of former or current creditors or other persons (including obtaining
personal credit bureau reports) regarding or relating to Reseller (including, to
the extent permitted by law, any equity holders of Reseller). CPC may provide to
any third parties (including, without limitation, any Vendors to or suppliers or
customers of Reseller) any financial, credit or other information regarding
Reseller that CPC may at any time possess, whether such information was supplied
by Reseller to CPC or otherwise obtained by CPC. Further, Reseller irrevocably
authorizes and instructs any third parties (including, without limitation, any
Vendors to or suppliers or customers of Reseller) to provide to CPC any credit,
financial or other information regarding Reseller that such third parties may at
any time possess, whether such information was supplied by Reseller to such
third parties or otherwise obtained by such third parties.
 
16.  Reseller's Claims Against Vendors. Reseller will not assert against CPC any
claim or defense Reseller may have against Vendors whether for breach of
warranty, misrepresentation, failure to ship, lack of authority, or otherwise,
including without limitation claims or defenses based upon charge backs, credit
memos, rebates, price protection payments or returns. Any such claims or
defenses or other claims or defenses Reseller may have against Vendors shall not
affect Reseller's liabilities or obligations to CPC.
 
17.  Terms and Termination. The term of this Agreement, unless sooner terminated
in accordance with this Agreement, shall be for a period of one year from the
date of this Agreement (the “Termination Date”), provided, however, that (a)
this Agreement shall automatically renew for one (1) year periods from year to
year thereafter unless terminated or at the end of any subsequent annual
anniversary of the Termination Date by the Reseller upon at least 90 days prior
written notice; and (b) CPC may terminate this Agreement (i) immediately (A) by
written notice to Reseller if Reseller shall lose or relinquish any right to
sell or deal in any Financed Inventory or (B) upon a Default, or (ii) at any
time by at least 60 days prior written notice by CPC to Reseller, however where
Reseller requests further time be provided within the 60 day notice period CPC
may agree to an extension of 30 more days. Upon termination of this Agreement,
all Indebtedness owed to CPC shall become immediately due and payable without
notice or demand. Upon any termination, Reseller shall remain liable to CPC for
all Indebtedness to CPC, including without limitation interest, fees, charges
and expenses arising prior to or after the effective date of termination, and
all of CPC's rights and remedies and its security interest shall continue until
all Indebtedness to CPC is indefeasibly paid in full and all obligations of
Reseller are performed.
 
18.  Binding Effect. Reseller cannot assign its interest in this Agreement
without CPC's prior written consent. CPC may assign or participate CPC's
interest, in whole or in part, without Reseller's consent. This Agreement will
protect and bind CPC's and Reseller's respective heirs, representatives,
successors and assigns, as the case may be.
 
19.  Notices. Except as otherwise stated herein, all notices, arbitration
claims, responses, requests and documents will be sufficiently given or served
if mailed or delivered: (a) to Reseller, at the Chief Executive Office; and (b)
to CPC, at 9785 Maroon Circle, Suite 110, Englewood, CO 80112, Attention:
General Counsel, or such other address as the parties may hereafter specify in
writing.
 
20.  Severability. If any provision of this Agreement or its application is
invalid or unenforceable, the remainder of this Agreement will not be impaired
or affected and will remain binding and enforceable.
 
21.  Receipt of Agreement. Reseller acknowledges that it has received a true and
complete copy of this Agreement. Reseller has read and understands this
Agreement. Notwithstanding anything herein to the contrary, CPC may rely on any
facsimile copy, electronic data transmission, or electronic data storage of:
this Agreement, any TS, billing statement, financing statement, authorization to
pre-file financing statements, invoice from a Vendor, financial statements or
other reports, each of which will be deemed an original, and the best evidence
thereof for all purposes.
 
 
9

--------------------------------------------------------------------------------


 
22.  Miscellaneous. (a) Time is of the essence regarding the performance by the
parties of their respective obligations under this Agreement. Reseller's
liability to CPC is direct and unconditional and will not be affected by the
release or nonperfection of any security interest granted hereunder. CPC may
refrain from or postpone enforcement of this Agreement or any other agreements
between CPC and Reseller without prejudice, and the failure to strictly enforce
these agreements will not create a course of dealing which waives, amends or
modifies such agreements. The express terms of this Agreement will not be
modified by any course of dealing, usage of trade, or custom of trade which may
deviate from the terms hereof. Section titles used herein are for convenience
only, and do not define or limit the contents of any Section. This Agreement may
be validly executed and delivered by fax or other electronic transmission and in
one or more multiple counterpart signature pages. This Agreement shall be
construed without presumption for or against any party who drafted all or any
portion of this Agreement; and (b) the parties hereto agree that Valerent is
hereby released from the terms of this Credit Agreement as if Valerent were
never a party to the Credit Agreement.
 
23.  Limitation of Damages. CPC and Reseller agree that if there is any dispute
relating to or arising out of or otherwise relating in any respect to this
Agreement, any Collateral, any transactions or events described herein or
contemplated hereby or otherwise occurring, or any party's actions or inactions
in connection with any of the foregoing, the aggrieved party shall not be
entitled to exemplary or punitive or consequential damages.
 
24.  Amendments. References in this Agreement to a particular agreement,
instrument or document also shall be deemed to refer to and include all
renewals, extensions and modifications of such agreement, instrument or
document. All addenda, exhibits and schedules attached to this Agreement are a
part hereof for all purposes.
 
25.  Definitions. Terms defined in this Agreement in the singular are to have a
corresponding meaning when used in the plural and vice versa. All words used
herein shall be understood and construed to be of such number and gender as the
circumstances may require. In addition to the terms defined elsewhere in this
Agreement, when used in this Agreement, the following terms shall have the
following meanings (such meanings shall be equally applicable to the singular
and plural forms of the terms used, as the contact requires):
 
Account has the meaning set forth in the UCC.
 
Advance means (a) the financing of an item of Financed Inventory, (b) the
election by Reseller to pay for Financed Inventory on the Extended Payment Due
Date or (c) a revolving credit loan.
 
Automatic Default has the meaning set forth in Section 11.
 
Borrowing Base has the meaning set forth in Section 2(c)(ii).
 
Borrowing Base Certificate means a certificate in the form attached hereto as
Exhibit A, (a) duly executed by an authorized officer of Reseller, or if
delivered electronically, deemed executed by an authorized officer of Reseller,
or (b) determined by CPC based upon such information as may be provided by
Reseller or otherwise available to CPC.
 
Business Day means each day on which the Denver, Colorado office of the Federal
Reserve Bank of Kansas City is open for business.
 
Cisco Capital Accounts means Accounts from obligations owed by Cisco Systems
Capital Corporation.
 
Cisco Rebate Receivables means Accounts to which Reseller is entitled arising
from Reseller’s participation in certain rebate incentive programs offered by
Cisco Systems, Inc., or its affiliates known as the Opportunity Incentive
Program, Solutions Incentive Program and Value Incentive Program or any other
incentive program offered by Cisco Systems, Inc. or its affiliates from time to
time which Accounts are quantified on Reseller’s balance sheet.
 
Collateral means all personal property of Reseller, whether such property or
Reseller's right, title or interest therein or thereto is now owned or existing
or hereafter acquired or arising, and wherever located, including by way of
example and not of limitation, all Accounts, Chattel Paper (whether tangible or
electronic), Deposit Accounts, documents, Equipment, General Intangibles
(including, without limitation, Payment Intangibles, Software, tax refunds,
licenses and intellectual property, in each case, regardless of whether
characterized as general intangibles under the UCC), Goods, Instruments
(including, without limitation, Promissory Notes and Vendor Credits), Inventory,
Investment Property, Letter-of-Credit Rights and Supporting Obligations; and all
Products and Proceeds of the foregoing. As used herein and correspondingly
wherever used in this Agreement, capitalized terms not otherwise defined in this
Agreement shall have the meaning given to such terms in Article 9 of the UCC.
 
 
10

--------------------------------------------------------------------------------


 
Collateral Reports means reports prepared by Reseller detailing (a) aging and
reconciliation of Accounts, (b) work in process and (c) value incentive program
balances.
 
CPC has the meaning set forth in the introductory paragraph.
 
CPC Account means that certain bank account designated by CPC, information for
which has been separately provided to Reseller.
 
CPC Extended Pay Notification means a communication sent via electronic mail
messaging providing confirmation of CPC’s acceptance of an item of Financed
Inventory for application of the Extended Payment Due Date. Each CPC Extended
Pay Notification shall be incorporated into this Agreement by reference.
 
Credit Agreement has the meaning set forth in the introductory paragraph.
 
Credit Information has the meaning set forth in Section 2(b).
 
Default has the meaning set forth in Section 11.
 
Default Rate has the meaning set forth in Section 9.
 
Documents means, collectively, the Agreement and any amendments hereto, EDI
transmissions, Deposit Account Control Agreement(s), Lockbox Account
Agreement(s) each TS, each CPC Extended Pay Notification and any other
instruments or documents currently or hereafter required or contemplated
hereunder.
 
Due Date has the meaning set forth in Section 8.
 
EDI has the meaning set forth in Section 8.
 
Eligible Accounts means an Account which satisfies the following requirements:
 
(a) The Account has resulted from the sale of goods or the performance of
services by Reseller in the ordinary course of Reseller's business and without
any further obligation on the part of Reseller to service, repair, or maintain
any such goods sold.
 
(b) There are no conditions which must be satisfied before Reseller is entitled
to receive payment of the Account. Accounts arising from COD sales, consignments
or guaranteed sales are not acceptable.
 
(c) The debtor upon the Account does not claim any defense to payment of the
Account, whether well founded or otherwise.
 
(d) The Account arises out of a sale made or services performed outside of the
United States or Canada (excluding the Province of Quebec) or that is owed by an
account debtor located outside the United States or Canada (excluding the
Province of Quebec), provided such Account is (i) supported by a letter of
credit or other form of guaranty, security or credit support acceptable to CPC
or (ii) otherwise acceptable to CPC in its sole discretion;
 
(e) The account balance does not include the amount of any counterclaims or
setoffs which have been or may be asserted against Reseller by the account
debtor (including setoffs for any "contra accounts" owed by Reseller to the
account debtor for goods purchased by Reseller or for services performed for
Reseller). To the extent any counterclaims, setoffs, or contra accounts exist in
favor of the debtor, such amounts shall be deducted from the account balance.
 
 
11

--------------------------------------------------------------------------------


 
(f) The Account represents a genuine obligation of the debtor for goods sold and
accepted by the debtor, or for services performed for and accepted by the
debtor. To the extent any credit balances exist in favor of the debtor, such
credit balances shall be deducted from the account balance.
 
(g) Reseller has sent an invoice to the debtor in the amount of the Account.
 
(h) Reseller is not prohibited by the laws of the state where the account debtor
is located from bringing an action in the courts of that state to enforce the
debtor's obligation to pay the Account. Reseller has taken all appropriate
actions to ensure access to the courts of the state where the account debtor is
located, including, where necessary, the filing of a Notice of Business
Activities Report or other similar filing with the applicable state agency or
the qualification by Reseller as a foreign corporation authorized to transact
business in such state.
 
(i) The Account is owned by Reseller free of any title defects or any liens or
interests of others except the security interest in favor of CPC or security
interests that are subordinated to the security interest of CPC.
 
(j) The debtor upon the Account is not any of the following:
 
(i) an employee, affiliate, parent or subsidiary of Reseller;
 
(ii) any person or entity located in a foreign country.
 
(k) The Account is not in default. An Account will be considered in default if
any of the following occur:
 
(i) The Account is not paid within 90 days from its invoice date; except with
respect to accounts of obligors who are (A) the United States, a State, a local
municipality, school district or any department, agency or instrumentality of
same, where such Account(s) are not paid within 120 days from the applicable
invoice date, (B) participating in the E-Rate Program, where such Account(s) are
not paid within 120 days from the applicable invoice date or (C) Cisco Capital
Accounts, where such Account(s) are not paid within 120 days from the applicable
invoice date;
 
(ii) The debtor obligated upon the Account suspends business, makes a general
assignment for the benefit of creditors, or fails to pay its debts generally as
they come due; or
 
(iii) Any petition is filed by or against the debtor obligated upon the Account
under any bankruptcy law or any other law or laws for the relief of debtors;
 
(l) The Account is not the obligation of a debtor who is in default (as defined
above) on 50% or more of the Accounts upon which such debtor is obligated.
 
(m) The Account does not arise from the sale of goods which remain in Reseller's
possession or under Reseller's control.
 
(n) The Account is not evidenced by a promissory note or chattel paper, nor is
the Account debtor obligated to Reseller under any other obligation which is
evidenced by a promissory note.
 
E-Rate Program means that certain program offered by the United States described
as the “E-Rate Program (Schools and Libraries Universal Service Support
Mechanism)” in which the account debtor is the United States, a State, a local
municipality, or any department, agency or instrumentality of same.
 
Extended Payment Due Date means that date identified as the “Extended Payment
Due Date” on the CPC Extended Pay Notification. The Extended Payment Due Date is
calculated by CPC using a communized date which is approximately 60 days after
the original Payment Due Date.
 
Extended Payment Rate means the Prime Rate plus One-Half of One Percent (0.50%).
 
Financed Inventory has the meaning set forth in Section 2(a)(i).
 
Financial Officer has the meaning set forth in Section 7(c).
 
12

--------------------------------------------------------------------------------


GAAP means, at any time, generally accepted accounting principles at such time
in the United States.
 
Guarantor means any guarantor, surety, issuer of a letter of credit or any other
person primarily or secondarily liable with respect to any Indebtedness.
 
Indebtedness means all present and future indebtedness and obligations of
Reseller to CPC arising under this Agreement, of whatever kind, now due or to
become due, absolute or contingent, and whether joint, several or joint and
several.
 
Indemnified Claims means any and all claims, demands, actions, causes of action,
judgments, liabilities, damages and consequential damages, penalties, fines,
reasonable costs, reasonable fees, reasonable expenses and disbursements
(including, without limitation, reasonable fees and expenses of attorneys and
other professional consultants and experts in connection with any investigation
or defense) of every kind, known or unknown, existing or hereafter arising,
foreseeable or unforeseeable, which may be imposed upon, threatened or asserted
against or incurred or paid by any Indemnified Person at any time and from time
to time, because of, resulting from or arising out the breach of any term or
condition of this Agreement by Reseller (including but not limited to (i)
enforcement of CPC’s rights thereunder or the defense of CPC’s actions
thereunder and (ii) Reseller’s access to or use of the Portal), excluding with
respect to any Indemnified Persons, any of the foregoing directly caused by such
Indemnified Person's gross negligence or willful misconduct.
 
Indemnified Persons means CPC, its successors and assigns and their respective
officers, directors, shareholders, members, managers, employees, attorneys,
representatives and Affiliates.
 
Inventory has the meaning set forth in the UCC.
 
Inventory Limit has the meaning set forth in Section 1.
 
Liens has the meaning set forth in Section 5(a).
 
Line of Credit has the meaning set forth in Section 1.
 
Loss Date has the meaning set forth in Section 8.
 
Material Adverse Effect means (a) a material adverse effect on the properties,
assets, liabilities, business, operations, prospects, income or condition
(financial or otherwise) of Reseller, (b) material impairment of the ability of
Reseller to perform any of its obligations under this Agreement or any other
Document or (c) material impairment of the enforceability of the rights of, or
benefits available to CPC under this Agreement or any other Document.
 
Organizational Documents means, relative to any entity, its certificate and
articles of incorporation or organization and its by-laws, operating or
partnership agreements, as applicable.
 
Overline has the meaning set forth in Section 2(h).
 
Patriot Act means the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L. 107-56, as
amended.
 
Payment Due Date means that date identified as the “Payment Due Date” on the TS.
 
Permitted Liens has the meaning set forth in Section 5(a).
 
Permitted Locations means, collectively, the chief executive office of Reseller
together with (a) such locations identified in Exhibit B, attached hereto, and
(b) such additional locations in the United States as determined by Reseller
from time to time; provided, however, that if any additional location is not
owned by Reseller and the Collateral located at such location has a value in
excess of $500,000, then Reseller must provide CPC and at least 30 days prior
written notice of its intent to keep Collateral at such additional location.
 
Person means any individual, corporation, joint venture, partnership, trust,
limited liability company, unincorporated organization or governmental entity or
agency.
 
Portal has the meaning assigned to such term in Section 29.
 
13

--------------------------------------------------------------------------------


Prime Rate means the rate of interest published in the Wall Street Journal as
the “prime rate” or, if the Wall Street Journal ceases to publish a rate so
designated, any similar successor rate designated by CPC. Any change in an
interest rate resulting from a change in the Prime Rate shall become effective
on the date of such change. Prime Rate is not necessarily the lowest rate
charged by CPC and CPC may charge rates at, below or above the Prime Rate.
 
Repurchase Agreement has the meaning set forth in Section 12.
 
Reseller has the meaning set forth in the introductory paragraph.
 
Revolving Credit Availability has the meaning set forth in Section 2(c)(i).
 
Revolving Credit Commitment has the meaning set forth in Section 1.
 
Revolving Credit Loan has the meaning set forth in Section 2(c)(i).
 
Shipment will be deemed to have occurred, for purposes of Financed Inventory
upon shipment by the Vendor.
 
Subsidiary means, with respect to any person at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power is or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held by the parent or one or more subsidiaries of the parent.
 
TS means “Transaction Statement”, which is sent by CPC to Reseller upon the
financing of each item of Financed Inventory or the making of any Revolving
Credit Loan, identifying in each instance: (a) the item of Financed Inventory
and (b) the Payment Due Date. Each TS shall be incorporated into this Agreement
by reference.
 
UCC means the Uniform Commercial Code as in effect in the State of Colorado or,
when the context implies, the Uniform Commercial Code as in effect from time to
time in any other applicable jurisdiction.
 
Vendors has the meaning set forth in Section 1.
 
Vendor Credits means all of Reseller's rights to any price protection payments,
rebates, discounts, credits, factory holdbacks, incentive payments and other
amounts which at any time are due Reseller from a Vendor.
 
26.  Irreparable Harm; Right to Injunction. Reseller acknowledges that in the
event that Reseller commits any act or omission that prevents or unreasonably
interferes with:
 
§  CPC's exercise of the rights and privileges arising under the power of
attorney granted in Section 13 of this Credit Agreement; or
 
§  CPC's perfection of or after a Default, levy upon the security interest
granted in the Collateral, including any seizure of any Collateral,
 
such conduct will cause immediate, severe, incalculable and irreparable harm and
injury, and Reseller agrees that such conduct shall constitute sufficient
grounds to entitle CPC to an injunction, writ of possession, or other applicable
relief in equity, and to make such application for such relief in any court of
competent jurisdiction.
 
27.  Cumulative Remedies. All rights, remedies and powers granted to CPC in this
Agreement, or in any other instrument or agreement given by Reseller to CPC or
otherwise available to CPC in equity or at law, are cumulative and may be
exercised singularly or concurrently with such other rights as CPC may have.
These rights may be exercised from time to time as to all or any part of the
Collateral as CPC in its discretion may determine. The making of an Advance by
CPC during the continuation of a Default shall not obligate CPC to make any
further Advances during the continuation of such Default. No amendment of any
provision of this Agreement shall be effective unless it is in writing and
signed by CPC and Reseller.
 
14

--------------------------------------------------------------------------------


28.  Indemnity. Reseller hereby indemnifies and agrees to hold harmless and
defend all Indemnified Persons from and against any and all Indemnified Claims.
THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH INDEMNIFIED CLAIMS
ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR
THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT
ACT OR OMISSION OF ANY INDEMNIFIED PERSON. Upon notification and demand,
Reseller agrees to provide defense of any Indemnified Claim and to pay all
reasonable costs and expenses of counsel reasonably acceptable to such
Indemnified Person in respect thereof. Any Indemnified Person against whom any
Indemnified Claim may be asserted reserves the right to settle or compromise any
such Indemnified Claim as such Indemnified Person may determine in its sole
discretion, and the obligations of such Indemnified Person, if any, pursuant to
any such settlement or compromise shall be deemed included within the
Indemnified Claims. Except as specifically provided in this section, Reseller
waives all notices from any Indemnified Person. The provisions of this
Section 28 shall survive the termination of this Agreement.
 
29.  Portal. CPC may, from time to time at its sole option, permit Reseller to
access and use one or more internet web sites (the “Portal”) to: obtain items or
information and take other actions in connection with this Agreement, subject to
the following:
 

 
(a)
Reseller shall access and use the Portal solely through duly authorized
employees of Reseller to whom CPC has issued a user name and password (an
“Authorized Employee”);

 

 
(b)
submission of a user name and password to access and use the Portal, constitutes
Reseller’s, and the applicable Authorized Employee’s, representation that the
person submitting such user name and password is the specific person identified
by such user name and password and that such person is, at the time of such
access and use, Reseller’s employee duly authorized to act for and on behalf of
Reseller; and

 

(c)
CPC may, from time to time at its sole option and without notice or liability,

 

1.
amend the terms for use of the Portal by posting amended terms on the Portal
(and such amended terms shall automatically be effective upon posting) and

 

   
2.
suspend or revoke Reseller’s and/or an Authorized Employee’s access to, and use
of the Portal and/or modify, update or discontinue all or any portion of the
Portal.

 
30.  BINDING ARBITRATION.
 

(a)  
Arbitrable Claims. Except as otherwise specified below, all actions, disputes,
claims and controversies under common law, statutory law or in equity of any
type or nature whatsoever, whether arising before or after the date of this
Agreement, and whether directly or indirectly relating to this Agreement, the
Documents and/or any amendments and addenda hereto, or the breach, invalidity or
termination hereof; (collectively the "Disputes"), will be subject to and
resolved by binding arbitration. Notwithstanding the foregoing, the parties
agree that either party may pursue claims against the other that do not exceed
$15,000 in the aggregate in a court of competent jurisdiction. Service of
arbitration claims shall be acceptable if made by U.S. mail or overnight
delivery to the address for the party described herein.

 

(b)  
Administrative Body. All arbitration hereunder will be conducted in accordance
with the Commercial Arbitration Rules of: (a) The American Arbitration
Association (“AAA”). The arbitration rules are currently found at www.adr.org
for AAA. All arbitrator(s) selected will be attorneys with at least 5 years
secured transactions experience. A panel of 3 arbitrators shall hear all claims
exceeding $1,000,000, exclusive of interest, costs and attorneys' fees. The
arbitrator(s) will decide if any inconsistency exists between the rules of the
applicable arbitral forum and the arbitration provisions contained herein. If
such inconsistency exists, the arbitration provisions contained herein will
control and supersede such rules. The arbitrator shall follow the terms of this
Agreement and the applicable law, including without limitation, the
attorney-client privilege and the attorney work product doctrine.

 
15

--------------------------------------------------------------------------------



(c)  
Hearings. Each party hereby consents to a documentary hearing for all
arbitration claims, by submitting the dispute to the arbitrator(s) by written
briefs and affidavits, along with relevant documents. However, arbitration
claims will be submitted by way of an oral hearing, if any party requests an
oral hearing within 40 days after service of the claim, and that party remits
the appropriate deposit for AAA's fees and arbitrator compensation within 10
days of the arbitration association's statement for payment of all fees and
arbitrator compensation relating to the oral hearing. Each party agrees that
failure to timely pay all fees and arbitrator compensation billed to the party
requesting the oral hearing will be deemed such party's consent to submitting
the Dispute to the arbitrator on documents and such party's waiver of its
request for an oral hearing. The site of all oral arbitration hearings will be
in the Division of the Federal Judicial District in which the arbitration
association maintains a regional office that is closest to Reseller.

 

(d)  
Discovery. Discovery permitted in any arbitration proceeding commenced hereunder
is limited as follows. No later than 40 days after the filing and service of a
claim for arbitration, the parties in contested cases will exchange detailed
statements setting forth the facts supporting the claim(s) and all defenses to
be raised during the arbitration, and a list of all exhibits and witnesses. No
later than 21 days prior to the oral arbitration hearing, the parties will
exchange a final list of all exhibits and all witnesses, including any
designation of any expert witness(es) together with a summary of their
testimony; a copy of all documents and a detailed description of any property to
be introduced at the hearing. Under no circumstances will the use of
interrogatories, requests for admission, requests for the production of
documents or the taking of depositions be permitted. However, in the event of
the designation of any expert witness(es), the following will occur: (a) all
information and documents relied upon by the expert witness(es) will be
delivered to the opposing party; (b) the opposing party will be permitted to
depose the expert witness(es); (c) the opposing party will be permitted to
designate rebuttal expert witness(es); and (d) the arbitration hearing will be
continued to the earliest possible date that enables the foregoing limited
discovery to be accomplished.

 

(e)  
Exemplary or Consequential Damages. The arbitrator(s) will not have the
authority to award exemplary, punitive or consequential damages.

 

(f)  
Confidentiality of Awards. All arbitration proceedings, including testimony or
evidence at hearings, will be kept confidential, although any award or order
rendered by the arbitrator(s) pursuant to the terms of this Agreement may be
confirmed as a judgment or order in any state or federal court of competent
jurisdiction within the federal judicial district which includes the residence
of the party against whom such award or order was entered. This Agreement
concerns transactions involving commerce among the several states. The Federal
Arbitration Act, Title 9 U.S.C. Sections 1 et seq., as amended (“FAA”) will
govern all arbitration(s) and confirmation proceedings hereunder.

 

(g)  
Prejudgment and Provisional Remedies. Nothing herein will be construed to
prevent CPC's or Reseller's use of bankruptcy, receivership, injunction,
repossession, replevin, claim and delivery, sequestration, seizure, attachment,
foreclosure, and/or any other prejudgment or provisional action or remedy
relating to any Collateral for any current or future debt owed by either party
to the other. Any such action or remedy will not waive CPC's or Reseller's right
to compel arbitration of any Dispute.

 

(h)  
Attorneys' Fees. If either Reseller or CPC brings any other action for judicial
relief with respect to any Dispute (other than those permitted under Sections
30(a) or 30(g)), the party bringing such action will be liable for and
immediately pay all of the other party's reasonable costs and expenses
(including attorneys' fees) incurred to stay or dismiss such action and remove
or refer such Dispute to arbitration. If either Reseller or CPC brings or
appeals an action to vacate or modify an arbitration award and such party does
not prevail, such party will pay all reasonable costs and expenses, including
reasonable attorneys' fees, incurred by the other party in defending such
action. Additionally, in any proceeding between the parties regarding this
Agreement, the losing party will pay to the prevailing party all reasonable
expenses and costs, including reasonable attorneys’ fees incurred by the
prevailing party. A party will be considered the prevailing party if: (1) it
initiated the proceeding and substantially obtains the relief it sought, either
through arbitration award, judgment or the losing party’s voluntary action
before hearing or award; (2) the other party withdraws its action without
substantially obtaining the relief it sought; or (3) it did not initiate the
litigation and an award or judgment is entered for either party, but without
substantially granting the relief sought.

 
16

--------------------------------------------------------------------------------



(i)  
Limitations. Any arbitration proceeding must be instituted: (1) with respect to
any Dispute for the collection of any debt owed by either party to the other,
within 2 years after the date the last payment by or on behalf of the payor was
received and applied in respect of such debt by the payee; and (2) with respect
to any other Dispute, within 2 years after the date the incident giving rise
thereto occurred, whether or not any damage was sustained or capable of
ascertainment or either party knew of such incident. Failure to institute an
arbitration proceeding within such period will constitute an absolute bar and
waiver to the institution of any proceeding, whether arbitration or a court
proceeding, with respect to such Dispute.

 

(j)  
Survival After Termination. The agreement to arbitrate will survive the
termination of this Agreement.

 
31.  JURY TRIAL WAIVER; CONSENT TO JURISDICTION. If this Agreement is found to
be not subject to arbitration, any legal proceeding with respect to any dispute
will be tried in a court of competent jurisdiction by a judge without a jury.
Reseller and CPC waive any right to a jury trial in any such proceeding.
Similarly, if this Agreement or a particular dispute hereunder is not subject to
arbitration, Reseller hereby consents to the non-exclusive jurisdiction of any
local, state or federal court located within Colorado and waives any objection
which Reseller may have based on improper venue or forum non conveniens to the
conduct of any action or proceeding in any such court and waives personal
service of any and all process upon it, and consents that all such service of
process be made by mail or messenger directed to it in the same manner as
provided for notices to Reseller in this Agreement, and that service so made
shall be deemed to be completed upon the earlier of actual receipt or 3 days
after the same shall have been posted to Reseller or Reseller's agent as set
forth herein. Nothing contained in this Section shall affect the right of CPC to
serve legal process in any other manner permitted by law or affect the right of
CPC to bring any action or proceeding against Reseller or its property in the
courts of any other jurisdiction. Reseller waives, to the extent permitted by
law, any bond or surety or security upon such bond which might, but for this
waiver, be required of CPC.
 
32.  Governing Law. This Agreement shall be construed in all respects in
accordance with, and governed by the internal laws (as opposed to conflicts of
law provisions) of the State of Colorado, except that (a) questions as to
perfection of CPC's security interest and the effect of perfection or
non-perfection and priority of CPC's security interest shall be governed by the
law which would be applicable except for this Section, and (b) the provisions of
the FAA shall govern all arbitration proceedings hereunder.
 
33.  USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Reseller pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Reseller: When the Reseller opens an account, if the Reseller is not an
individual a financial institution will ask for the Reseller's name, taxpayer
identification number, business address, and other information that will allow
such financial institution to
17

--------------------------------------------------------------------------------



identify the Reseller. A financial institution may also ask to see the
Reseller's legal organizational documents or other identifying documents.


 [signature page(s) to follow]
18

--------------------------------------------------------------------------------






THIS CREDIT AGREEMENT CONTAINS BINDING ARBITRATION, JURY WAIVER AND PUNITIVE
DAMAGE WAIVER PROVISIONS.
 

     
INX INC.
   
ATTEST:
   
By: /s/ Brian Fontana
/s/ Joseph E. Horzepa
Name: Brian Fontana
Joseph E. Horzepa, Secretary
Title: Vice-President - CFO
               
ATTEST:
     
/s/ James H. Long
 
James H. Long, Chief Executive Officer
           
CASTLE PINES CAPITAL LLC
         
By: /s/ John Schmidt
 
Name: John Schmidt
 
Title: Managing Partner
   

19

--------------------------------------------------------------------------------


 
FINANCIAL COVENANTS AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




This Financial Covenants Amendment is made to that certain Amended and Restated
Credit Agreement dated April 30, 2007 ("Agreement”), between (“Reseller”) and
Castle Pines Capital LLC, (“CPC”).


FOR VALUE RECEIVED, CPC and Reseller agree that the following paragraphs are
incorporated into the Agreement as if fully and originally set forth therein:


1.“Current Ratio. Reseller will at all times maintain on a consolidated basis a
ratio of current assets to Current Liabilities of at least 1.10:1.0.


For purpose of this paragraph ‘Current Liabilities’ includes (a) all obligations
classified as current liabilities under generally accepted accounting
principles, plus (b) all principal amounts outstanding under revolving lines of
credit, whether classified as current or long-term, which are not already
included under (a) above. This ratio will be calculated at the end of each
fiscal quarter, using fiscal year-to-date results on an annualized basis.”


2.“Tangible Net Worth. Reseller will at all times maintain on a consolidated
basis tangible net worth equal to at least Eight Million Dollars ($8,000,000).


For purpose of this paragraph: (i) ‘Tangible Net Worth’ means as of any date the
sum of Resellers’ (i) net worth as reflected on its last twelve-month
consolidated fiscal financial statements, plus (ii) net earnings since the end
of such fiscal year, both after provision for taxes and with Inventory
determined on a first in, first out basis, plus (iii) Subordinated Debt, minus
the sum of Reseller’s (A) intangible assets, including, without limitation,
deposits, unamortized leasehold improvements, goodwill, deferred income taxes,
franchises, licenses, patents, trade names, copyrights, service marks, brand
names, covenants not to compete and any other asset which would be treated as an
intangible under generally accepted accounting principles, plus (B) prepaid
expenses (however such item shall not include prepaid inventory), plus (C)
franchise fees, plus (D) notes, Accounts and other amounts owed to it by any
Guarantor, affiliate or employee of any Reseller plus (E) losses since the end
of such fiscal year, plus (F) interest in the cash surrender value of officer’s
or shareholder’s life insurance policies; and (ii) ‘Subordinated Debt’ means
liabilities subordinated to the Reseller’s obligations to CPC in a manner
acceptable to CPC, using CPC’s standard form. This covenant will be tested at
the end of each fiscal quarter.”


3.“Minimum Working Capital. Reseller will at all times maintain a minimum
working capital of Six Million Five Hundred Thousand Dollars ($6,500,000).
Working Capital shall be defined as Current Assets minus Current Liabilities.
Current Assets shall be defined as current assets under generally accepted
accounting principles. Current Liabilities includes (a) all obligations
classified as current liabilities under generally accepted accounting
principles, plus (b) all principal amounts outstanding under revolving lines of
credit, whether classified as current or long-term, which are not already
included under (a) above. This ratio will be calculated at the end of each INX
Accounting Period.”
 
4.“Total Liabilities to Tangible Net Worth Ratio. Reseller will at all times
maintain on a consolidated basis a ratio of Total Liabilities (excluding
liabilities subordinated to the Reseller’s obligations to CPC in a manner
acceptable to CPC, using CPC’s standard form) to Tangible Net Worth not
exceeding 6.00:1.00.
 
For purpose of this paragraph: (i) ‘Total Liabilities’ means the sum of current
liabilities plus long term liabilities; and (ii) ‘Tangible Net Worth’ means as
of any date the sum of Resellers’ (i) net worth as reflected on its last
twelve-month consolidated fiscal financial statements, plus (ii) net earnings
since the end of such fiscal year, both after provision for taxes and with
Inventory determined on a first in, first out basis, plus (iii) Subordinated
Debt, minus the sum of Reseller’s (A) intangible assets, including, without
limitation, deposits, unamortized leasehold improvements, goodwill, deferred
income taxes, franchises, licenses, patents, trade names, copyrights, service
marks, brand names, covenants not to compete and any other asset which would be
treated as an intangible under generally accepted accounting principles, plus
(B) prepaid expenses (however such item shall not include prepaid inventory),
plus (C) franchise fees, plus (D) notes, Accounts and other amounts owed to it
by any Guarantor, affiliate or employee of any Reseller plus (E) losses since
the end of such fiscal year, plus (F) interest in the cash surrender value of
officer’s or shareholder’s life insurance policies. This ratio will be
calculated at the end of each fiscal quarter, using fiscal year-to-date results
on an annualized basis.”
 

--------------------------------------------------------------------------------




Reseller waives notice of CPC’s acceptance of this addendum.


All other terms and provisions of the Agreement, to the extent not inconsistent
with the foregoing, are ratifies and remain unchanged and in full force and
effect.


IN WITNESS WHEREOF, Reseller and CPC have executed this Financial Covenants
Amendment on this 30 day of April, 2007.
 

     
INX INC.
   
ATTEST:
   
By: /s/ Brian Fontana
/s/ Joseph E. Horzepa
Name: Brian Fontana
Joseph E. Horzepa, Secretary
Title: Vice-President - CFO
               
ATTEST:
     
/s/ James H. Long
 
James H. Long, Chief Executive Officer
           
CASTLE PINES CAPITAL LLC
         
By: /s/ John Schmidt
 
Name: John Schmidt
 
Title: Managing Partner
   

--------------------------------------------------------------------------------



PAYDOWN AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


This Paydown Amendment is made to that certain Amended and Restated Credit
Agreement entered into by and between Reseller and Castle Pines Capital LLC
(“CPC”) on April 30, 2007, (“Agreement”).


FOR VALUE RECEIVED, Reseller and CPC agree to amend the Agreement to provide as
follows: (capitalized terms shall have the same meaning as defined in the
Agreement unless otherwise indicated):


Provided that no Indebtedness is outstanding which is subject to the Extended
Payment Due Date, Reseller will forward to CPC a Collateral Report (as defined
below) by the 15th day of each month for the period consisting of the
immediately preceding month.


Provided that Indebtedness is outstanding which is subject to the Extended
Payment Due Date, Reseller will forward to CPC a Collateral Report by Friday of
each week for the period consisting of the immediately preceding week.


1.Funded Indebtedness Limitation. Dealer agrees not to permit the outstanding
principal balance of advances under this Credit Agreement to exceed the Line of
Credit; and


2.Collateral Value Limitation. Regardless of the payment terms pertaining to any
Collateral financed by CPC or anything contained in the Credit Agreement to the
contrary, if at the time of any determination, Reseller’s total outstanding
Indebtedness exceeds the Collateral Liquidation Value (as defined below),
Reseller will immediately pay CPC the sum of the following items: (i) Reseller's
total outstanding Indebtedness, minus (ii) the Collateral Liquidation Value.


The term “Collateral Liquidation Value” is defined herein to mean the sum of:
(i) one hundred percent (100%) of the total aggregate wholesale invoice price of
all of Reseller's Financed Inventory; plus (ii) eighty five percent (85%) of the
total outstanding balance of Reseller's Eligible Accounts, plus (iii)
seventy-five percent (75%) of other Accounts approved by CPC in its sole
discretion minus (iv) Third Party Debt.


The term “Collateral Report” is defined herein to mean a report compiled by
Reseller specifying the following information: (a) the total aggregate wholesale
invoice price of all of Reseller's Financed Inventory that is unsold and in
Reseller's possession and control as of the date of such Report; and (b) the
total outstanding balance owed to Reseller on Reseller's Eligible Accounts as of
the date of such Report, in each case to the extent CPC has a first priority,
fully perfected security interest therein.


The term “Third Party Debt” is defined herein to mean the principal portion owed
to third party lenders having a security interest in Reseller’s assets which is
senior in priority to the security interest of CPC.


If Reseller from time to time is required to make immediate payment to CPC upon
review of a Collateral Report or at any other time, Reseller agrees that
acceptance of such payment by CPC shall not be construed to have waived or
amended the terms of its financing program.


Reseller waives notice of CPC's acceptance of this Amendment. All other terms as
they appear in the Agreement, to the extent consistent with the foregoing, are
ratified and remain unchanged and in full force and effect.


SIGNATURES COMMENCE ON NEXT PAGE


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Reseller and CPC have executed this Paydown Amendment to
Amended and Restated Credit Agreement this 30 day of April, 2007.

 

     
INX INC.
   
ATTEST:
   
By: /s/ Brian Fontana
/s/ Joseph E. Horzepa
Name: Brian Fontana
Joseph E. Horzepa, Secretary
Title: Vice-President - CFO
               
ATTEST:
     
/s/ James H. Long
 
James H. Long, Chief Executive Officer
           
CASTLE PINES CAPITAL LLC
         
By: /s/ John Schmidt
 
Name: John Schmidt
 
Title: Managing Partner
   

 

--------------------------------------------------------------------------------